Title: Board of Visitors, University of Virginia, 14 December 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Thursday, Decr. 14th: present James Madison Rector, James Monroe, John H. Cocke, Joseph C. Cabell and Chapman
                            Johnson.
                        4. Resolved that enactment 24 does preclude the professors from such pursuits as that contemplated in one of the
                            suggestions lately submitted to the board by the Professor of Medicine: but, in consideration of the peculiar condition of
                            the Medical school, the special consent of the board is, for the present, granted to Dr Dunglison, to take private pupils
                            from among the students.
                        5. Resolved that the offer of the professor of Medicine to sell some of his books to the University is accepted;
                            and that he is authorised to transfer them to the library of the institution, at the English prices, to be adjusted
                            between Dr Dunglison & the executive committee, and to be paid whenever the funds of the university will, in the
                            opinion of the executive committee, justify it.
                        6. Resolved as follows: The faculty shall annually elect one of their body to be chairman, who shall receive for
                            the services hereby required of him, five hundred dollars per annum, to be paid quarterly, out
                            of the annuity of the University: Provided that they shall not, at any time, elect to the office of Chairman, any one who
                            shall have served therein, for the year next preceding.
                        The Chairman shall be the chief executive officer of the University; and, as such, charged with
                            superintending the execution of all laws made for its government—A faithful and vigilant execution of this duty is
                            solemnly enjoined upon him, as indispensable to discipline & good police.
                        The proctor & all subordinate agents shall be subject to his control in the execution of their
                            respective duties.
                        He shall convene the faculty whenever he thinks the interests of the institution require it, and whenever
                            else it shall be requested by any two professors.
                        He shall preside at all the meetings of the faculty when present; and, having a vote as professor, he shall
                            have a casting vote as chairman, when the votes of the professors pro and con are equal.
                        In his absence from the meetings of the faculty, a chairman pro tempore shall be
                            appointed to preside. In his absence from the University, and in case of his disability from sickness or otherwise, the
                            faculty may appoint a chairman pro tempore, charged with the performance of all his duties.
                        When the Chairman shall believe that a student has committed any offence which should be tried before the
                            faculty, he shall have power to suspend such student; and, in case of emergency, forbid him access within the precincts,
                            till a board can be convened for his trial: provided that no such suspension or restraint shall be for a longer time than
                            two weeks, if a board can be convened within that time.
                        The chairman, when he shall deem any offence committed by a student deserving only a minor punishment or
                            suspension and interdiction from the precincts not exceeding two weeks; may of his own authority, inflict such punishment,
                            without convening the faculty, or consulting them in relation thereto.
                        Any student violating any lawful order of the chairman, or insubordinate to any lawful sentence pronounced by
                            him, shall be deemed guilty of contumacy, and punished accordingly.
                        the board adjourned to tomorrow.
                        
                            
                                
                            
                        
                    